DETAILED ACTION

Election/Restrictions: Original Presentation
Newly amended claims 6, 7, and 10 are directed to an invention that is independent or distinct from the invention originally elected for the following reasons: claims 6, 7, and 10 are now recite methods instead of a coating powder/material.  In Applicant's response filed on March 7, 2021, Applicant elected the claims directed to a coating powder and coating material.  The claims directed to the use of a coating powder were non-elected and withdrawn from consideration.  As they are now also recited as a method of using a coating powder, amended claims 6, 7, and 10 are not directed to the originally-elected invention and instead are directed to a non-elected invention that would have been withdrawn at the time of Applicant's original election, had the claims been recited as methods at the time of the Restriction and election.   
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6, 7, and 10 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa (WO 2014/112171 A1), cited herein according to US PG Pub. No. 2015/0111037), which is an English language translation, and further in view of and Kitamura (US PG Pub. No. 2006/0182969) and Kaneyoshi (US PG Pub. No. 2002/0177014). 
Regarding claims 1-3, 5, 8, 16, and 17,  Fukagawa teaches a coating powder/material used to form thermal spray coatings comprising a rare earth oxyfluoride, such as a yttrium oxyfluoride with a formula of Y5O4F7 or Y7O6F9, which respectively comprise about 20 and about 19 wt. % fluorine, and having particles (i.e. a non-granulated powder) with an average diameter of 0.1 to 10 µm and an aspect ratio of less than 2 (Abstract; par. 12, 13, 15, 16).  Fukagawa also teaches a coating powder made up of granules including the taught composition having an average particle size of 1 to 150 µm prior to ultrasonic dispersion (Abstract).  The instantly claimed average particle diameter is obvious in view of Fukagawa. See MPEP 2144.05.  The powder may solely comprise the rare earth oxyfluoride or it may contain additional rare earth compounds, such as a rare earth oxide and/or a rare earth fluoride (par. 22).  Fukagawa teaches that the ratio of peaks (S0/S1) attributed to a rare earth oxide (S0) and the rare earth oxyfluoride (S1) should be 0.01 or smaller, including 0, as measured by x-ray diffractometry as claimed (par. 26).  

The teachings of Fukagawa further differ from the current invention in that the pore volume distribution is not taught to comprise a peak corresponding to a pore diameter of 2.2 to 5 µm and in that he does not specifically disclose the claimed pore volume for pores in the claimed diameter range of 0.1 to 10 µm.  However, Fukagawa does disclose that coatings formed from such powders are used to protect the surfaces of apparatuses used for halogen etching (par. 2).  Kitamura further teaches to configure a coating powder for forming protective coatings for high-temperature, corrosive environments to have a pore distribution such that the total volume of fine pores, preferably having a diameter in the range of 0.5 to 4 µm, is in the range of 0.09 to 0.20 cm3/g so that the formed coating is resistant to thermal shock and delamination and so that the coating is best able to protect an underlying substrate from a corrosive atmosphere (par. 12-14).  As demonstrated by Figure 1, the pore volume distribution for pores in this size range can be represented by a peak, which falls in the taught range (Figure 1).  Kitamura further teaches that a second peak due to interstitial spaces between coating particles may be present in the pore volume distribution but, as shown in Figure 1, the pore volume included in this portion of the distribution for pores with a diameter of 10 µm or less is similar in quantity to the volume of the fine (i.e. 6 µm or less) pores, which Kitamura teaches is equal to 0.16 cm3/g (Fig. 1; Table 1; par. 41).  The coating formed from a powder with this pore distribution has good density, which Kitamura teaches equates to a coating's ability to suppress corrosion or oxidation of a protected substrate (Table 1, par. 3, 50).  Figure 1 demonstrates that no pore volume was measured for pores below 0.1 µm (Fig. 1).  Accordingly, it would have been 3/g and such that the other pores in the powder are due to interstitial spaces between particles, with the interstitial pores having a size of 10 µm or less having a similar or lesser total volume than the fine pores and with there being substantially no pores with a size of less than 0.1 µm, as depicted in Kitamura's Figure 1, in order to provide coatings formed from the material with good density, good resistance to thermal shock and delamination, and a good ability to protect an underlying substrate from oxidation/corrosion and because Kitamura teaches/depicts that such a pore distribution is appropriate and suitable for coating powders used to form protective coatings in high-temperature and corrosive environments.  
If the volume of pores having a size in the range of 6 to 10 µm is similar or less than that of the volume of "fine pores", as shown by Kitamura, then the total volume for pores with a diameter of less than 10 µm falls within and anticipates or substantially overlaps and renders obvious the claimed range.  The recited "peak" range is also anticipated or obvious in view of Kitamura.  See MPEP 2144.05. Additionally, as Furukawa renders obvious particles with sizes commensurate with those demonstrated throughout Applicant's Examples (Table 2), the pore sizes and volumes due to the interstitial spaces between Furukawa's particles of sizes in demonstrated range are expected to be commensurate with those demonstrated by Applicant (e.g. particles with an average size of around 3 µm have a pore size peak at about 2 µm and a cumulative 3/g).  Therefore, the total of Fukagawa and Kitamura's allowed "fine pore" volume range with the pore volume due to interstitial pores with a size of less than 10 µm is expected to substantially overlap and render obvious the claimed range.  See MPEP 2144.05. 
The teachings of Fukagawa further differ from the current invention in that the specific surface area and dispersion index of the coating powder are not disclosed. However, Kaneyoshi teaches that a rare-earth containing powder for thermal spray coatings preferably has a specific surface area of up to 8 m2/g and that a surface area in excess of 8.0 m2/g may lead to poor fluidity, more surface asperities, and deteriorated smoothness in formed coatings (par. 24).  Kaneyoshi further teaches that the dispersion index of a coating powder should be 0.5 or less because dispersion indexes of greater than 0.5 indicates a broad particle size distribution and leads to a disturbance in flow, which causes clogging of a spray nozzle (par. 22).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art coating powder to have a surface area of 8 m2/g or less in order to achieve good fluidity and reduce surface asperities, thereby avoiding deterioration of smoothness in the formed coating.  It further would have been obvious to one of ordinary skill in the art to configure the powder to have a dispersion index of 0.5 or less in order to prevent disturbances in material flow and nozzle clogging.  The instantly claimed surface area and dispersion index are obvious in view of Fukagawa.  See MPEP 2144.05. 

Regarding claim 4, as discussed above, Fukagawa teaches that the powder may be solely a rare earth oxyfluoride, which he teaches may be Y5O4F7 or Y7O6F9.  5O4F7 and in Y7O6F9 is respectively 0.8 and 0.86. 

Claims 1-5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneyoshi in view of Fukagawa and Kitamura. 
Regarding claims 1-5, 8, 16, and 17, Kaneyoshi teaches a non-granulated coating powder and coating material for thermal spraying comprising a rare earth element and having an average particle size in the range of 3 to 100 µm, an aspect ratio preferably between 1 and 2, and a BET specific surface area of less than 8 m2/s (par. 1, 13, 23, 24, 31).  The instantly claimed average particle size range, aspect ratio, and specific surface areas are obvious in view of Kaneyoshi.  See MPEP 2144.05. 
The teachings of Kaneyoshi differ from the current invention in that the disclosed coating is not taught to include the claimed relative quantities of a rare earth oxide or rare earth oxyfluoride, to include the recited oxygen to rare earth molar ratio, or to demonstrate the recited X-ray diffractometry spectrum features.  However, Kaneyoshi does teach that the powder comprises a rare earth compound, such as rare earth oxides and rare earth oxyfluorides (par. 16).  Fukagawa further teaches a coating powder/material used to form thermal spray coatings comprising a rare earth oxyfluoride, such as a yttrium oxyfluoride with a formula of Y5O4F7 or Y7O6F9, which respectively comprise about 20 and about 19 wt. % fluorine (Abstract; par. 12, 13, 15, 16). Fukagawa teaches that the powder may solely comprise the rare earth oxyfluoride or may contain additional rare earth compounds, such as a rare earth oxide and/or a rare earth fluoride (par. 22).  Fukagawa also teaches that the rare earth oxide content in 5O4F7 or Y7O6F9, to maximize the quantity of rare earth oxyfluoride, and to minimize the quantity of rare earth oxide in the coating, including configuring the material to demonstrate the X-ray diffractometry spectrum peaks (and peak ratios) taught by Fukagawa in order to achieve a coating with good corrosion resistance, including resistance to corrosion from chlorine-containing gasses, and resistance to detachment from a substrate.  The ratio of moles of oxygen per kilogram of powder to moles of yttrium per kilogram of powder in Y5O4F7 and in Y7O6F9 is respectively 0.8 and 0.86. 
The teachings of Kaneyoshi and Fukagawa differ from the current invention in that the pore volume distribution is not taught to comprise a peak corresponding to a pore diameter of 2.2 to 5 µm and in that the claimed pore volume for pores in the claimed diameter range of 0.1 to 10 µm is not explicitly disclosed.  However, both Kaneyoshi and Fukagawa disclose that coatings formed from such powders are intended to be protective and provide corrosion resistance (Kaneyoshi, par. 27; Fukagawa, par. 2).  Kitamura further teaches to configure a coating powder for forming protective coatings for high-temperature, corrosive environments to have a pore 3/g so that the formed coating is resistant to thermal shock and delamination and so that the coating is best able to protect an underlying substrate from a corrosive atmosphere (par. 12-14).  As demonstrated by Figure 1, the pore volume distribution for pores in this size range can be represented by a peak, which falls in the taught range (Figure 1).  Kitamura further teaches that a second peak due to interstitial spaces between coating particles may be present in the pore volume distribution but, as shown in Figure 1, the pore volume included in this portion of the distribution for pores with a diameter of 10 µm or less is similar in quantity to the volume of the fine (i.e. 6 µm or less) pores, which Kitamura teaches is equal to 0.16 cm3/g (Fig. 1; Table 1; par. 41).  The coating formed from a powder with this pore distribution has good density, which Kitamura teaches equates to a coating's ability to suppress corrosion or oxidation of a protected substrate (Table 1, par. 3, 50).  Figure 1 demonstrates that no pore volume was measured for pores below 0.1 µm (Fig. 1).   Accordingly, it would have been obvious to one of ordinary skill in the art to configure the prior art coating powder to have a pore distribution such that it has a peak representing its fine pores having a diameter in the range of 0.4 to 5 µm and such that the total volume for pores with sizes in this range, or with a size of less than 6 µm, is in the range of 0.09 to 0.20 cm3/g and such that the other pores in the powder are due to interstitial spaces between particles, with the interstitial pores having a size of 10 µm or less having a similar or lesser total volume than the fine pores and with there being substantially no pores with a size of less than 0.1 µm, as depicted in Kitamura's Figure 1, in order to provide coatings formed from the material with good density, good 
If the volume of pores having a size in the range of 6 to 10 µm is similar or less than that of the volume of "fine pores", as shown by Kitamura, then the total volume for pores with a diameter of less than 10 µm falls within and anticipates or substantially overlaps and renders obvious the claimed range.  The recited "peak" range is also anticipated or obvious in view of Kitamura.  See MPEP 2144.05. Additionally, as the prior art renders obvious particles with sizes commensurate with those demonstrated throughout Applicant's Examples (Table 2), the pore sizes and volumes due to the interstitial spaces between the prior art particles of sizes in demonstrated range are expected to be commensurate with those demonstrated by Applicant (e.g. particles with an average size of around 3 µm have a pore size peak at about 2 µm and a cumulative volume for pores under 10 µm of under around 0.30 cm3/g).  Therefore, the total of the prior art's allowed "fine pore" volume range with the pore volume due to interstitial pores with a size of less than 10 µm is expected to substantially overlap and render obvious the claimed range.  See MPEP 2144.05. 

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Fukagawa, Kitamura, and Kaneyoshi, as applied to claim 1 above, and further in view of Marshall (US PG Pub. No. 2006/0006250); 
and claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneyoshi, Fukagawa, and Kitamura, as applied to claim 1 above, and further in view of Marshall.
Regarding claim 9, the teachings of the cited prior art may be considered to differ from the current invention in that a coating powder/material having all of the properties/structure discussed above is not taught to be included in a slurry.   However, as discussed above, the prior art coating powder/materials are intended to be used to form thermal spray coatings and can have an average size of less than 10 µm.  Marshall further teaches that coating deposition methods, such as plasma spray (i.e. thermal spray method), while successful at dispersing large-sized particles can be less successful with particles smaller than 10 µm because inter-particle forces causes unwanted clumping and cohesion of the coating material (par. 3, 4).  To solve this problem, Marshall teaches that the small particles may be mixed into a suspension (i.e. a slurry), which is then introduced into a plasma spray device to form a coating (par. 5).  Marshall teaches that the suspension plasma spraying method is effective and can be used to partially or completely alloy different materials together (par. 5).  Accordingly, it would have been obvious to one of ordinary skill in the art to disperse the prior art coating materials, particularly when they are configured to have an average particle size of less than 10 µm, in a suspension for introduction into a thermal spray (e.g. plasma spray) device in order to prevent unwanted clumping and cohesion of the coating and to effectively form a thermal- (e.g. plasma) sprayed coating from the material.



The rejections made in view of Wataya (US PG Pub. No. 2002/0160189) and supporting references in the previous Office Action are withdrawn in view of Applicant's amendment, filed August 4, 2021.  

Response to Arguments
Applicant's arguments filed August 4, 2021 have been fully considered but they are not persuasive or, with regard to Wataya, are moot in view of the current rejections.
Applicant has argued that the claimed invention is distinguished over Fukagawa, Kitamura, and Marshall because none teaches the recited BET specific surface area. However, it would have been obvious to configure the prior art coating powder to have a surface area rendering obvious the claimed range for the reasons discussed above. 
Applicant has also argued that the claimed invention as a whole must be considered when determining obviousness.  However, as discussed above, the prior art provides teachings and adequate motivation for forming a coating that meets the claim limitations for the reasons discussed above.  Additionally, most of the claims are not commensurate in scope with the coatings that have been demonstrated to be beneficial. For example, although the instantly disclosed coatings are each made from a particular rare earth oxyfluoride/oxide composition with powder having a dispersion index in a particular narrow range, and an particular aspect ratio in a particular range, claim 1 (and most depending from it) allows for any type of rare earth element, any dispersion index, and any aspect ratio.  As such, the claimed invention as a whole has been considered and found to be rendered obvious by the prior art.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784